Citation Nr: 1219864	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-26 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for osteoarthritis of the cervical spine to include the shoulders, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Robert J. Shula, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Indianapolis, Indiana, which declined to reopen the claim for service connection for osteoarthritis of the cervical spine to include the shoulders.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at an April 2012 hearing at the RO.  A transcript has been associated with the file.

The Veteran's representative filed an April 2012 submission purporting to be a motion to revise a rating decision on the basis of clear and unmistakable error (CUE).  While this submission was styled as a CUE motion, the filing pertained to the instant appeal, not a new appeal based on CUE in a prior rating action.  The Board finds that there is, at present, no CUE motion of record that requires referral to the RO for initial consideration.  In this regard, it is important for the representative to understand that you must specifically cite the rating action you suggest is clearly and unmistakably wrong in order to file such a claim.  The undersigned addressed this issue with the Veteran and his representative at hearing in April 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran did not perfect an appeal as to a November 2004 RO rating decision denied the Veteran's claim of entitlement to service connection for osteoarthritis of the cervical spine to include the shoulders.

2.  Additional evidence received since the November 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for osteoarthritis of the cervical spine to include the shoulders.

3.  The Veteran's osteoarthritis and degenerative disc disease of the cervical spine and osteoarthritis of the shoulders were incurred in active service.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, denying the claim of service connection for osteoarthritis of the cervical spine to include the shoulders, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for osteoarthritis of the cervical spine to include the shoulders; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran's osteoarthritis of the cervical spine and of the shoulders was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran brought a previous claim for service connection for osteoarthritis of the cervical spine to include the shoulders.  That claim was denied in a November 2004 rating decision.  The Veteran was informed of that decision in November 2004.  The Veteran filed a Notice of Disagreement with that rating decision.  The RO issued a February 2006 Statement of the Case (SOC) continuing the denial.  The Veteran was notified of the SOC and informed of the need to file a timely Substantive Appeal also in February 2006.  To timely file a substantive appeal, the Veteran would have needed to file either within one year from notice of the original adverse rating decision or within 60 days of issuance of the SOC, whichever was later.  In this case, the later date would have been April 21, 2006, 60 days following the issuance of the SOC.  The Veteran filed a request for records in February 2006, which he withdrew in March 2006.  His next communication of any sort was in February 2007.  The Veteran does not allege now that he filed a timely Substantive Appeal to the February 2006 Statement of the Case.  The Board finds that a Substantive Appeal was not filed within 60 days of the SOC issuance.  The November 2004 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1)  a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The November 2004 rating decision denied the claim on the basis that the osteoarthritis of the cervical spine to include the shoulders was neither incurred in nor caused by service.  The decision explained that the evidence did show that the Veteran was in a jeep accident during service and that the Veteran had current diagnosis of a cervical spine degenerative disc disease, but did not establish continuity of symptoms or a relationship between the two.  Thus, the RO denied the original claim on the basis of the third nexus element of service connection.

In pursuit of the instant claim, the Veteran has submitted, among others, a July 2008 letter from a Dr. S.  That letter states that the Veteran's present neck disability is consistent with his history of having been in a jeep rollover accident in 1954.  

The Board finds that this opinion is new, relates to the reason for the prior denial and raises the possibility of substantiating the claim.  Thus, the July 2008 letter is new and material evidence.  Reopening is warranted.  See 38 C.F.R. § 3.156(a).  


Service Connection

The RO did not reopen and address the Veteran's claim on the merits.  Given the favorable outcome of the case, the Board concludes that no prejudice results to the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010); see also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As stated, in order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is presently diagnosed with osteoarthritis and degenerative disc disease of the cervical spine.  He is also diagnosed with osteoarthritis of both shoulders by the Mayo Clinic.  The current disability element is well established.  See Hickson.  

The Veteran contends that he incurred these disabilities in a May 1954 jeep rollover accident.  He has submitted personal statements, from himself and fellow servicemen, and testimony.  The Veteran reported that the jeep slid down a hillside into a rice paddy where it overturned.  The Veteran reported using a backboard on his cot for a week after the accident and being placed on light duty for a month afterward.  The RO has accepted this evidence as sufficient to establish an inservice incurrence event when granting service connection for lumbar spine disabilities related to the jeep accident in February 2006.  The Board finds similarly that the lay evidence is competent and credible to establish the occurrence of a May 1954 jeep accident.  The in-service incurrence element is established.  See Hickson.  

The Veteran's service treatment records are only partially available.  His entrance and separation from service physical examination reports are available and contain no indication of a spinal disorder.  The Veteran's remaining service treatment records were lost due to fire.  

The Veteran has submitted numerous statements from private doctors and chiropractors in support of his claim.  All report that the Veteran has been seen for decades with chronic neck pain and that pain dates to the 1954 jeep accident.  The opinions all indicate that the Veteran's current cervical osteoarthritis and degenerative disc disease are consistent with and due to the remote trauma.  These treatment providers did not review the Veteran's claims file.  The Veteran has provided a history to these providers consistent with that provided to VA.  In spite of the absence of treatment records concerning the cervical spine and shoulders during service and the period immediately after the Veteran's separation from service, each has offered an opinion that the present disabilities are related to the 1954 accident. 

During the Veteran's previous claim for service connection, he was seen at a January 2006 VA examination.  The examiner indicated that the Veteran's lumbar spine disabilities were likely related to service due to a 1958 private treatment record showing an evaluation for low back pain and a July 1972 x-ray showing an old compression at T12.  The examiner indicated that the Veteran's cervical spine disabilities were not related to service, apparently because there was no contemporaneous or close in time treatment for the neck in or immediately after service.  

The Board finds that the weight of the evidence is at least in equipoise in favor of the Veteran's claims.  The current disabilities have been established.  The in-service incurrence event is established.  The Veteran has alleged continuity of symptoms since the incurrence event.  The record contains both medical opinions in favor and against the claim.  These opinions differ in the weight to assign the absence of contemporaneous medical treatment.  This appears to be a question of medical judgment in assessing the likelihood of a relationship between the incurrence event and the present disabilities.  Resolution of such questions would require the Board to exercise independent medical judgment which is beyond the competency of the Board.  See Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007).  The Board finds that the disagreement in medical judgment is the essence of equipoise.  Service connection is warranted for osteoarthritis of the cervical spine to include the shoulders.

As such, the evidence in favor of the Veteran's claim is at least in equipoise.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The claim has been reopened and granted.  As such, the Board finds that any error related to the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


ORDER

The claim of entitlement to service connection for osteoarthritis of the cervical spine to include the shoulders is reopened.

Entitlement to service connection for osteoarthritis of the cervical spine to include the shoulders is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


